department of the treasury internal_revenue_service washington d c date number release date uil gl-100623-01 cc pa cbs br2 memorandum for keith fogg associate area_counsel sb_se from kathryn a zuba chief branch collection bankruptcy summonses subject exceptions to discharges and sec_6020 returns this memorandum responds to your date request for advice on the extent to which the b c a b exception to discharge for taxes applies to taxes which are based on substitutes for returns sfrs prepared by the service pursuant to sec_6020 this document is not to be cited as precedent issue presented does the b c a b exception to discharge for taxes apply to taxes which are based on substitutes for returns sfrs prepared by the service pursuant to sec_6020 where the taxpayer signs either a form_870 or a form_4549 brief answer yes an executed form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment or form_4549 income_tax audit changes when accompanied by the schedules prepared by the revenue_officer is a return as described in sec_6020 such returns are returns within the meaning of b c a b background this question arises in the following typical scenario a taxpayer fails to file a return for a given tax period and a revenue_officer is assigned to secure the return when the taxpayer does not provide the information necessary to compute the taxes due if any the revenue_officer has to prepare the return using information from sources other than the taxpayer the taxpayer then agrees to immediate_assessment and collection of the taxes shown on the return prepared by the revenue_officer and signs either the form_870 or later the taxpayer files bankruptcy and seeks a discharge of the tax analysis b c a b excepts from discharge taxes with respect to which a return was not filed the word return as used in b c a b means at the very least those documents that would qualify as returns under the internal_revenue_code in re hindenlang 164_f3d_1029 6th cir if the taxpayer has filed a return under the tax laws then the debtor has filed a return for discharge purposes see eg in re mathis aftr2d par s d fla in re villalon bankr lexis bankr n d ohio in re 244_br_451 bankr n d cal in re 181_br_653 bankr m d fla the internal_revenue_code does not formally define return generally taxpayers file returns on pre-printed forms such as the form_1040 and sign a jurat clause that subjects the taxpayer to penalties of perjury for false statements for these situations the tax_court has developed the following four-part test to decide whether a given document is a return it purports to be a return it is signed by the taxpayer under penalty of perjury it discloses data from which the tax can be computed and it represents an honest and reasonable attempt to satisfy the requirements of the tax law 82_tc_766 aff’d 793_f2d_139 6th cir harmonizing 309_us_304 with 293_us_172 thus a form_1040 filed for a tax which has already been assessed is not a return under the tax_court test because the document serves no tax_administration purpose and therefore cannot represent an honest and reasonable attempt to satisfy the requirements of the tax law in re hindenlang supra pincite a form_1040 is not a return if it no longer serves any_tax purpose or has any effect under the internal_revenue_code a purported return filed too late to have any effect at all under the internal_revenue_code cannot constitute an honest and reasonable attempt to satisfy the requirements of the tax law internal quotation marks omitted when the taxpayer does not file a valid_return sec_6020 authorizes the service to prepare a substitute for the return in order to assess the tax and distinguishes between two types of substitutes for returns sfrs under a the service prepares the sfr based on the taxpayer's consent to disclose all information necessary for the preparation thereof and the taxpayer signs it under b the service prepares the sfr without the taxpayer's consent or acknowledgment sec_6020 sfrs are returns for discharge purposes while sec_6020 sfrs are not see eg 949_f2d_341 9th cir in re mathis aftr2d par s d fla revrul_74_203 holds that a form_870 form 1902e or form_4549 signed by the taxpayer in response to a proposed sfr is a return of the taxpayer for purposes of sec_6020 under the facts of that revenue_ruling a husband and wife voluntarily provided their books_and_records from which information a revenue_agent computed their liability put it all on schedules that were attached to a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overasessment the revenue_ruling concludes relying on united_states v olgeirson f_supp d n j that the executed form_870 with accompanying schedules is a return under sec_6020 of the code the revenue_ruling and case law lead us to conclude that a signed with accompanying schedules is a return within the meaning of bankruptcy code section a b in determining dischargeability although rev rule is based on a fact pattern where the taxpayer voluntarily provided the information case law such as olgeirson id does not indicate that the source of the information used to prepare the sfr is determinative of whether the sfr constitutes a return we conclude that the source of the information used to prepare the return was not relevant to the revenue ruling’s holding that a form_870 constitutes a sec_6020 return where it is signed by the taxpayer lodged with the service and is accompanied by schedules disclosing the data from which the tax can be computed conclusion based on the above we conclude that the b r a b exception from discharge does not apply when a taxpayer by signing a form_870 waiver or like document allows the service to immediately assess the amount calculated on a substitute for return prepared by a service employee and gives up the right to contest the service’s calculation in tax_court if however the sfr was a sec_6020 return the service should treat the tax as excepted from discharge under b c a b we hope this adequately addresses your concerns please feel free to contact bryan t camp of this office pincite-3620 should you have any further questions
